DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-7 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for manufacturing a silicon carbide single crystal in which a growth container is surrounded by a heat-insulating material with a hole for temperature measurement provided in a top portion thereof, wherein a position of a center of the hole for temperature measurement in the heat-insulating material deviates from a position of a center of a seed crystal substrate to a position on a periphery side relative to the center of the seed crystal substrate disposed inside the growth container, and a silicon carbide single crystal is grown with the seed crystal substrate disposed inside the growth container so that a direction of a component of a normal vector of the basal plane of the seed crystal substrate parallel to the main surface of the seed crystal substrate is identical to an eccentric direction of the center of the hole for temperature measurement as recited in the context of independent claim 4.  Dependent claims 5-7 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 4.  
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2017/0342593 to Sato, et al. (hereinafter “Sato”) and Japanese Patent Appl. Publ. No. JP  2012-131679 .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714